               Case: 19-11979    Doc: 26   Filed: 07/09/19    Page: 1 of 5



Dated: July 9, 2019

The following is ORDERED:




                 IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA
In re:                                     )
                                           )
DONALD J. GIULIANO and                     )   Case No. 19-11979
NICOLE L. GIULIANO,                        )   Chapter 7
                                           )
                 Debtors.

 ORDER GRANTING REPUBLIC BANK & TRUST’S MOTION FOR RELIEF
  FROM THE AUTOMATIC STAY, FOR ABANDONMENT OF PROPERTY,
 WAIVER OF RULE 4001, AND NOTICE OF OPPORTUNITY FOR HEARING
             [This Order Relates to the Motion at Dkt. No. 22]

         Before this Court is the Motion for Relief From the Automatic Stay, for

Abandonment of Property, Waiver of Rule 4001, and Notice of Opportunity for Hearing

[Dkt. No. 11] (the “Motion”) filed by Republic Bank & Trust (the “Creditor”), as secured
              Case: 19-11979      Doc: 26     Filed: 07/09/19   Page: 2 of 5




creditor in the above-captioned bankruptcy case. The following findings are based upon

representation of undersigned counsel for Creditor.

       1.     The Motion was filed on June 22, 2019.

       2.     The Motion was electronically served in accordance with Local Bankruptcy

Rules 4001-1(D) and (E) and 9013-1(J) using the Court’s CM/ECF system upon those

parties registered for electronic service, and via the United States Postal Service, first-

class mail, postage pre-paid, to Debtor, Debtor’s Counsel, the United States Trustee, all

creditors in the underlying bankruptcy case, and all parties affected by the Motion or

having an interest in the following real property:


              Property 1:
              Lot Five (5), Block Nineteen (19), SECTION THREE (3)
              MUSTANG HEIGHTS, an Addition to Mustang, Canadian County,
              Oklahoma, according to the recorded plat thereof (more commonly
              known as 522 S. Heights Drive, Mustang, OK 73064) (“Property 1”)
              See Deed recorded with the Canadian County Clerk on January 27,
              2016 at Book No. RB 4370, page 880.

              Property 2:
              Lot Five (5), Block Five (5), In MEADOWOOD FOURTH
              ADDITION to Midwest City, Oklahoma County, Oklahoma,
              according to the recorded plat thereof (more commonly known as
              1318 Verna Marie Dr., Midwest City, OK 73110) (“Property 2”) See
              Deed recorded with the Oklahoma County Clerk on March 10, 2016
              at Book No. 13065, page 570.

              Property 3:
              Lot Four (4), In Block One (1), of FOXFIRE, an Addition to Moore,
              Cleveland County, Oklahoma, according to the recorded plat-thereof
              (more commonly known as 1313 Smoking Tree Street, Moore, OK
              73160) (“Property 3”) See Deed recorded with the Cleveland County
              Clerk on April 6, 2016 at Book No. RB5532, page 1321.
               Case: 19-11979       Doc: 26    Filed: 07/09/19     Page: 3 of 5




              Property 4:
              Lots Twenty (20), Twenty-One (21) and Twenty-Two (22), of Block
              Two (2), In SPRING CREEK ACRES, an Addition to the City of
              Oklahoma City, Oklahoma County, Oklahoma, according to the
              recorded plat thereof (more commonly known as 4712 Tinker Road,
              Oklahoma City, OK 73135) (“Property 4”) See Deed recorded with
              the Oklahoma County Clerk on September 24, 2015 at Book No.
              RE12937, page 994.

              Property 5:
              Lot Five (5) of Block Fourteen (14) In WIND WOOD ESTATES,
              SECTION 2, to Oklahoma City, Oklahoma County, Oklahoma,
              according to the recorded plat thereof (more commonly known as
              5216 SE 84th Street, Oklahoma City, OK 73135) (“Property 5”) See
              Deed recorded with the Oklahoma County Clerk on September 24,
              2015 at Book No. RE12937, page 997.

(Properties 1, 2, 3, 4, and 5 are collectively referred to herein as the “Properties).

       3.     No objection has been filed or served within the time prescribed under

Local Bankruptcy Rule 9013-1(D), such period having expired on July 8, 2019; and

       4.     The Motion may be granted pursuant to Local Bankruptcy Rule 9013-1(E).

IT IS THEREFORE ORDERED by the Court for good cause shown and for the

reasons stated in the Motion, that the Motion is GRANTED as follows:

       1.     The stay imposed by 11 U.S.C. § 362 is hereby lifted and modified so that

the Creditor may pursue its state law rights and remedies against the Properties;

       2.     The Properties are hereby abandoned form the estate, and Trustee is

directed to abandon the estate’s interest in the Properties (if any) directly to the Creditor,

pursuant to 11 U.S.C. § 554; and
              Case: 19-11979      Doc: 26    Filed: 07/09/19    Page: 4 of 5




       3.     The stay provision in FED. R. BANKR. P. 4001(a)(3) is hereby waived and

shall not apply to this Order. The Creditor shall be entitled to immediate relief from the

automatic stay imposed by 11 U.S.C. § 362 to pursue its state law rights and remedies

against the Properties.

       4.     All findings of fact are based upon representation of counsel.


     *** THE MOVANT SHALL NOTIFY ALL INTERESTED PARTIES OF THIS ORDER***


                                            ###
            Case: 19-11979       Doc: 26   Filed: 07/09/19   Page: 5 of 5




APPROVED FOR ENTRY:

s/ Lysbeth L. George
Lysbeth George, OBA #30562
Law Office of Liz George, PLLC
PO Box 1375
1019 N. Council, STE 3
Blanchard, OK 73010
Telephone: (405) 689-5502
Facsimile: (405) 689-5502
georgelawok@gmail.com

ATTORNEY FOR
REPUBLIC BANK & TRUST
